DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on 07/08/2022 is sufficient in overcoming the non-statutory double patenting rejection made to the independent claims 1 and 8 in the Final Rejection dated 04/12/ 2022.
Allowable Subject Matter
Claims 1 -13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest arts of record (Hresc, Matiash, Paterson and Peters in combination), in regard to the independent claim 1, teach welding wire drive system, comprising: a first spindle for a first welding wire spool; a second spindle for a second welding wire spool; a first drive roll; a second drive roll, wherein one or both of the first drive roll and the second drive roll has a circumferential groove; a first welding wire, from the first welding wire spool, located between the first drive roll and the second drive roll in the circumferential groove; and a second welding wire, from the second welding wire spool, located between the first drive roll and the second drive roll in the circumferential groove. However, the closest arts of record (Hresc, Matiash, Paterson and Peters in combination) failed to teach: “the first welding wire is clamped by the first sidewall portion of the circumferential groove against the second welding wire so as to be clamped offset from the central portion of the circumferential groove, and the second welding wire is clamped by the second sidewall portion of the circumferential groove against the first welding wire so as to be clamped offset from the central portion of the circumferential groove”. And, in regard to the independent claim 8, the closest arts of record (Hresc, Matiash, Paterson and Peters in combination) failed to teach: “the first welding wire is clamped by the first inner sidewall, the second inner sidewall, and the second welding wire so as to be clamped offset from both of the first concave groove base and the second concave groove base, and the second welding wire is clamped by the first outer sidewall, the second outer sidewall, and the first welding wire so as to be clamped offset from both of the first concave groove base and the second concave groove base”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761